Citation Nr: 1721990	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-49 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture to the right foot (calcaneus).

2. Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture to the left foot (calcaneus).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1975.

The increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  

Regarding the claim for TDIU, the Veteran filed a claim for such benefit in May 2011.  The RO denied TDIU in a February 2012 supplemental statement of the case (SSOC).  Although the Veteran did not perfect an appeal regarding this issue, the Board finds that the issue of entitlement to TDIU is part of the increased rating claims on appeal, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the issue of entitlement to TDIU is closely tied with the increased rating claims on appeal, the Board finds that the issues are inextricably intertwined and that adjudication of the TDIU issue must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 video conference hearing.  Due to technical issues, that hearing was not recorded.  The Veteran was afforded another video conference hearing in June 2012; a transcript of that proceeding has been associated with the claims file.

In March 2014, the Board remanded the appeal for further development, to include providing the Veteran with a new VA examination.  The RO afforded him a VA examination for his feet in May 2016. 

A July 2016 rating decision denied entitlement to service connection for hypertension and panic disorder.  Thereafter, in August 2016, the Veteran timely filed a notice of disagreement (NOD) for the issues decided in the July 2016 rating decision. Although no Statement of the Case (SOC) has been issued to the Veteran pertaining to these issues, the RO has acknowledged the Veteran's NOD in August 2016 correspondence to the Veteran, and additional action is pending.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the veteran is entitled to an SOC, and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). As the RO has acknowledged and is processing the Veteran's disagreement, this situation is distinguishable from Manlincon where an NOD had not been recognized.  Thus, it is not necessary to remand these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its March 2014 remand, the Board specifically directed the VA examiner to state whether the stress fracture residuals resulted in moderate, moderately severe, or severe impairment for each foot.  The RO afforded the Veteran a VA examination for his feet in May 2016.  However, in the examination report, the examiner failed to include a statement regarding the severity of the stress fracture residuals for each foot.  Stegall, supra.  Therefore, the examiner did not comply with the prior remand directives and a remand for a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through May 26, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from May 26, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following the proper VA procedures.  

3. After obtaining all outstanding records, the RO must afford the Veteran an appropriate VA examination to determine the current nature and severity of his bilateral foot disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to address the following:

(a)  Identify the nature and severity of all current manifestations/symptoms of the service-connected residuals of stress fractures to his feet.  The Board notes service connection is in effect for residuals of stress fractures in each foot.  

(b)  For each foot, state whether the stress fracture residuals result in moderate, moderately severe, or severe impairment.  Provide details to support each conclusions and comment on why the other listed levels of impairment do not apply.  

The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the RO should issue a SSOC to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

